Citation Nr: 1134284	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for carcinoma of the larynx from June 1, 2008, to include whether the reduction was proper.

2.  Entitlement to a rating in excess of 10 percent for carcinoma of the larynx from June 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Pittsburgh, Pennsylvania, which reduced the 100 percent evaluation assigned for carcinoma of the larynx to noncompensable, effective June 1, 2008.  

The Veteran presented testimony before the Board in October 2009.  The transcript has been associated with the claims file.  

The matter was previously before the Board in April 2010 and remanded for further development and adjudication.  

In June 2011, during the pendency of the appeal, VA increased the disability rating to 10 percent for carcinoma of the larynx, retroactively effective to June 1, 2008.   In essence, it changed the reduction from 100 percent to 10 percent disabling.  

Based on the procedural history of this case, it is determined to be a rating reduction case, not a rating increase case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the Veteran's rating; if not, the rating must be restored).

However, in their August 2011 Informal Hearing Presentation, the Veteran's representative expressed a timely disagreement with the 10 percent rating assigned as of June 1, 2008, and requested an increase.  A statement of the case (SOC) has not been issued.  This matter must be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


1.  In July 2007, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for carcinoma of the larynx, from a 100 percent schedular rating to noncompensable based on the absence of recent malignancy or significantly disabling residuals.  

2.  A rating decision dated in March 2008 reduced the 100 percent schedular rating assigned for carcinoma of the larynx to noncompensable, effective June 1, 2008.  

3.  In a June 2011 rating decision, a 10 percent rating for carcinoma of the larynx was assigned, retroactively effective to June 1, 2008.  

4.  At the time of the reduction, a 100 percent rating for the Veteran's disability had been in effect since January 24, 2006, less than five years.

5.  The 100 percent rating was granted initially for active malignancy.  

6.  At the time of the reduction, there was no active malignancy.  The last microsuspension laryngoscopy with excision of left vocal fold lesion was in April 2007, and since then there has been no evidence of malignant neoplasms, local recurrence, or metastasis.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for carcinoma of the larynx have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.20, 4.97, Diagnostic Codes 6516, 6519, 6819 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  Such notice must be provided to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, the notice provisions pertaining to a disability rating reduction are governed by 38 C.F.R. § 3.105 and are discussed in the body of this decision.  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, reports of VA examination, and the transcript from the October 2009 Board hearing.  The Veteran has not identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(b), 20.1102 (2010).  

Analysis of Reduction and Restoration

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the provisions of 38 C.F.R. § 3.105 apply to reductions and provide that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons. 

The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level. 

If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed rating reduction and the implementation of that reduction.  In a letter from the RO, dated July 20, 2007, the Veteran was notified of the proposed reduction in his disability rating for carcinoma of the larynx.  

The July 2007 letter included a copy of the July 2007 proposed rating decision, informed the Veteran that he could submit additional evidence to show that the compensation payments should be continued at the then-current levels and that if no additional evidence was received within 60 days, his disability evaluation would be reduced.  Furthermore, he was advised of his right to request a personal hearing "to present evidence or argument on any important point in [his] claim." 

The Veteran did not request a pre-determination hearing.  He responded that he was still on two medications for his condition for which he was still receiving treatment.  In a statement received in August 2007, the Veteran's spouse indicated that between November 2005 and April 2007, he had had seven surgeries.    

The matter was previously before the Board in April 2010 and remanded for further development.  Pursuant to the Board's remand, additional VA treatment records were associated with the record and a VA examination was performed in October 2010.  In June 2011, the Veteran was assigned a 10 percent rating for his carcinoma of the larynx, retroactive to June 1, 2008.  So in essence, the Veteran's carcinoma of the larynx was reduced from 100 percent disabling to 10 percent disabling.  Based on the foregoing, the Board finds that the appropriate due process requirements were correctly followed by the RO and that the RO has substantially complied with the Board's April 2010 remand with regard to the issue decided on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).. 

The next question is whether the reduction to 10 percent (originally noncompensable) was proper based on the evidence of record.  Where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 100 percent disability rating was awarded effective January 24, 2006, and was reduced effective June 1, 2008, less than five years later.  Accordingly, 38 C.F.R. § 3.344(c) applies and the rating stabilization procedural safeguards set forth in 38 C.F.R. § 3.344(a) and (b) are not applicable since they only apply to ratings which have been in effect for long periods at a sustained level (five years or more).  See Lehman v. Derwinski, 
1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  

Unlike the requirements for a reduction in the evaluation for disabilities in effect for five years or more which require evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, warrant a reduction when an adequate re-examination discloses improvement in the condition.  See 38 C.F.R. § 3.344(c).

Although the proposed rating decisions did not specifically cite to 38 C.F.R. § 3.344, the Board finds that actions taken by VA throughout the reduction process culminating with the final reduction in the March 2008 rating decision demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  The Veteran was awarded service connection for carcinoma of the larynx and assigned a 100 percent disability rating, effective January 24, 2006.  See the May 2006 rating decision.  The Veteran was notified that a 100 percent evaluation is assigned during active malignancy or antineoplastic therapy.  He was further notified that six months following completion of treatment, residual disability is determined by findings from a VA examination conducted at that time.  Finally, he was notified that since there was a likelihood of improvement, the assigned 100 evaluation was not considered permanent and was subject to a future review examination.

Because the 100 percent disability rating was not in effect for five years when it was reduced to noncompensable, any re-examination disclosing improvement in the Veteran's service connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).

The Veteran's representative argues that restoration is proper since the Veteran is never going to be "cancer free," because once a person has cancer of the larynx there are always residual effects of the cancer.  In essence, this amounts to an argument for no material improvement shown; however, the provisions of 38 C.F.R. § 3.343(a) are not applicable as the total disability rating was assigned purely because of treatment for active malignancy and not by reason of the severity of the condition.  Thus, a finding of material improvement in physical condition need not be shown.  

The Board finds that the evidence of record shows that the Veteran last had surgical treatment for active malignancy in April 2007, when the final microsuspension laryngoscopy with excision of left vocal fold lesion was performed.  See 38 C.F.R. § 4.97, Diagnostic Code 6819.  Indeed, the Veteran has undergone check-ups and repeat flexible fiber optic laryngoscopes; however, he has not had further radiation, chemotherapy, or biopsies.  Notably on VA examination in October 2010 and in VA outpatient treatment records dated in April 2011, leukoplakia of the left true vocal cord was noted to have remained stable and the right cord was normal.  

The basis for the award of service connection was the May 2006 report of VA examination, which established that the Veteran was undergoing treatment for laryngeal cancer.  Thereafter, reports of VA examination dated in July 2007 and October 2010 revealed the Veteran was cancer free, i.e., no active malignancy.  

The Veteran has had residual hoarseness, but there have been no nodules or lesions shown since 2007.  38 C.F.R. § 4.97, Diagnostic Code 6516.  Though the Veteran maintains that he is unable to speak above a whisper and loses his voice after 30 minutes, this has not been objectively reflected in the medical evidence of record, to include VA examinations in 2007 and 2010, as well as VA outpatient treatment records dated between 2007 and 2011.  

Specifically, upon VA examination in July 2007 there were no obvious vocal cord lesions.  Both cords were mobile and there were no obvious signs of laryngopharyngeal reflux.  VA outpatient treatment records dated in April, June, and August of 2007 reveal no new symptoms.  Although the Veteran had a raspy voice, there was no evidence of a tumor or mucosal abnormality.  In July 2008, the Veteran's throat burning was attributed to his nonservice-connected s gastroesophageal reflux disease (GERD).  In February 2008, there were no voice changes, dysphagia, or lesions.  His vocal cords were mobile.  Identical findings were found in September 2008 and December 2008, when it was additionally noted the Veteran's voice was clear.

The Veteran presented testimony before the Board in October 2009.  He testified that he had residual hoarseness, throat dryness and soreness, difficulty swallowing food, and phlegm buildup.  He further indicated that his phlegm was a little red at times.  He denied any current radiation treatment.  Although he testified that new lumps had been discovered in September 2009, treatment notes dated in April and September 2009 show that the Veteran was asymptomatic and without complaint.  

Shortly, thereafter, VA outpatient treatment records dated in December 2009, reveal the Veteran's voice was excellent.  In March 2010, the Veteran was only intermittently hoarse, no voice changes were noted in April 2010.

Upon VA examination in October 2010, the Veteran's voice was audible.  There were no lesions and both vocal folds were mobile.  Again there were no obvious signs of the laryngopharyngeal reflux.  The Veteran continued to be cancer free.  The only residuals were the vocal and voice dysfunction (hoarseness/raspy voice). 

VA outpatient treatment records dated in July 2010, October 2010, and March 2011 show no voice change from baseline.  There was no dysphagia or lesions.  In April 2011, there was initial hoarseness.  Leukoplakia of the left true vocal cord was stable with no interval changes.

The Board notes that the Veteran is credible and competent to report his symptoms and why his disability evaluation should not have been reduced; however, the Board finds that the probative medical evidence of record established a basis for the reduction, for the reasons stated above.

In sum, the Board finds that the reduction of rating for the Veteran's carcinoma of the larynx was based initially on VA examination that was statutorily prescribed to occur, as well as VA outpatient treatment records.  Post Board remand, an additional VA examination was afforded to the Veteran and further medical records were reviewed prior to the June 2011 rating decision when the Veteran's rating was increased to 10 percent disabling based on the evidence.  

The Board would add that the initial VA examination performed in May 2006, which was the basis for service connection, was as complete as the later VA examination prescribed by statute and performed in 2007, as well as the VA examination performed pursuant to Board remand in 2010.  Thus, the Board finds that the rating for carcinoma of the larynx has not been reduced on any one particular examination, but on multiple adequate examinations and VA treatment records.  (Emphasis added.)  38 C.F.R. § 3.344(c).  

Therefore, the Board concludes that the reduction of the 100 percent rating to 10 percent, effective from June 1, 2008, for the service-connected carcinoma of the larynx was proper.  38 U.S.C.A. § 1155 (West 2002).  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim for restoration and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Restoration of a 100 percent rating for the service-connected carcinoma of the larynx, is denied.



REMAND

As noted in the Introduction, in a June 2011 rating decision, a 10 percent rating was assigned for carcinoma of the larynx, effective June 1, 2008.  The Veteran, through his authorized representative, filed a timely notice of disagreement (NOD) in August 2011, but an SOC has not been issued.  

The Board has determined that, since there had been an RO adjudication of the claim and an NOD as to the evaluation assigned to the service-connected carcinoma of the larynx, the Veteran is entitled to an SOC.  Thus, the lack of receipt of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 C.F.R § 7105 (West 2002); 38 C.F.R. §§ 19.29, 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

As this matter is being remanded, VA should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, this matter is REMANDED to the RO for the following action:

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Furnish to the Veteran and his representative an SOC on the issue of entitlement to a rating in excess of 10 percent for carcinoma of the larynx, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (i.e., entitlement to an increased rating for carcinoma of the larynx), a timely appeal must be perfected.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


